DETAILED ACTION
Applicant's arguments filed on 03/25/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Wamsley on June 1, 2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 6 has been canceled.
Claims 1 has been replace with the following:
	Claim 1.	 An electrostatic discharge (ESD) protection device, comprising: a PNP transistor connected to an input pad; a diode having an anode terminal directly connected to a collector of the PNP transistor and a cathode terminal directly connected to an output pad; and an NMOS transistor directly connected to a floating base region of the PNP transistor and the output pad, wherein the diode, the PNP transistor, and the NMOS transistor are configured to route different levels of an electrostatic discharge 
Reasons for Allowance
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a PNP transistor connected to an input pad; a diode having an anode terminal directly connected to a collector of the PNP transistor and a cathode terminal directly connected to an output pad; and an NMOS transistor directly connected to a floating base region of the PNP transistor and the output pad, wherein the diode, the PNP transistor, and the NMOS transistor are configured to route different levels of an electrostatic discharge (ESD) current from the input pad to the output pad, wherein the PNP transistor and the NMOS transistor combine to form a medium current path for the ESD current.”
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…receiving a low energy current portion of an ESD pulse at an PNP transistor; conducting the low energy current portion of the ESD pulse to an output pad through a diode having an anode terminal directly connected to a collector of the PNP transistor and a cathode terminal directly connected to the output pad; receiving a medium energy current portion of the ESD pulse at the PNP transistor; conducting the medium energy current portion of the ESD pulse to the output pad through an NMOS transistor directly connected to a floating base region of the PNP transistor; receiving a high energy current portion of the ESD pulse at the PNP transistor and conducting the high energy current portion of the ESD pulse to the output pad through a silicon controlled rectifier (SCR) formed from the PNP transistor and the NMOS transistor.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838